Title: To Thomas Jefferson from Nicoll Fosdick, 12 November 1803
From: Fosdick, Nicoll
To: Jefferson, Thomas


          
            
              Sir
            
            New London Novr. 12th. 1803
          
          I feal it a duty incumbent on me, more perticularly as I am requested by several Respectable Republicans, to state to you some facts respecting Mr. Thomas Paine, which we think you ought to be acquainted with—I presume to do it with less reluctance from the Information I have had of your Character, perticular from my Deceased Friend and near Relation Jonathan Nicoll Havens. I feal confident you will excuse me when I declare my only object in writing is the good of our Cause, and the Respect I owe you—Mr. Paine has been two or three months in Stonington about Eight miles from this, with a Capt. Hayly, an acquaintance of his in France. Sensible of the good Services Mr. Paine had done our Country by his Common Sense, Crisis, Rights of Man &c. I thought with several other old Seventy Six men, that notwithstanding the unfavorable impression his age of Reason had made against him (even among the Republicans) we ought to make him a visit, which we did and found him sociable & civil in Conversation, untill he had made too free with ardent spirits, which we ware very sorry to see, as it made him very vain, and we thought Imprudent, in repeating sentences from his Letters to you, and from yours to him, and in Reading part of one of your Letters to him that gave a description of Louisiana, which tho very pleasing to us we thought improper to be read in a circle, though composed of Republicans, and I think most likely that has been the case whenever he has read that account, which has been several times in different companies—I have not heard of his reading any thing more from your Letters (which he observed was two that he had Received since he had been in this quarter) we have seen Mr. Paine several times, and have in the Course of Conversation observed to him that the Circulation of his age of Reason in this Country had been rather unfortunate, as it had hurt our cause more than benifited it, He was very sanguine we ware mistaken, and that a large majority of the Republicans in the union ware of a Different opinion, and that he was about to give the public a nother part on the same subject, (which some of us had heard before) and which is so far true that he has absolutely wrote a third part, and we have reason to belive it is much more severe and disgusting then any of his former writings on that subject, and therefore we are very anxious some plan should be taken to prevent its publication,—We did not contend with Mr. Paine as to the authenticity of the Scriptures, and I am not certain but half the Company ware of Mr. Paines Opinion when the conversation was had; But we ware all agreed as to any further publications on that subject—We think from Mr. Paines age, and manner of Living that there ought not to be that Confidence placed in him as formerly. Notwithstanding what has been said we feal Tender towards the old Gentleman, and wish not to hurt his Fealings, therefore request this to be Confidential—
          Mr. Pain is now in the vicinity of this place, some distance from the Post Rode, and observed to me a few days ago (since the Conversation aluded to) his wish to get to the mail Stage that went to the westward as he was bound to his Farm, which is not far to the eastward of New York, where he went to spend the winter, I told him he must come to New London by water, and call on me, so that I expect to have a short visit from him, which may be rather unpopular; for even by treating him with common hospitality we are Charged with approving of all his writings and all his Conduct, and was I to Justify his age of Reason I should loose most of my Influance among the Republicans in this part of the state—
          We have apologized for Mr. Pains age of Reason, by saying he wrote it in France, more perticularly for the French Nation, when they ware rather inclining to Atheism, and on that account was the more excuseable. But if he persists in his plan and publishes the same principals to us in this Country, it will injure our cause very much here, & we shall hardly know what to say—As I am frequently writing the Post Master General, I think it most proper to send this under cover to him, without, however hinting a word to him as to its contents; But refer you to him for any information you may wish respecting myself—Under the pleasing Idea that the apology already made for writing this will be accepted—I am Sir with Sentiments of the highest Esteem & Respect your very
          Huml. sevt
          
            
              Nicoll Fosdick
            
          
        